PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/193,934
Filing Date: 16 Nov 2018
Appellant(s): Koop, Benjamin



__________________
Alex Szypa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/22/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He, CA 2529643 A1 in view of Allpipe Stoppers and Ground Equipment's website (NPL; hereinafter will be referred to as "Allpipe"), JP 06108486 A (hereinafter will be referred to as JP ‘486), and Phillips et al., US 2013/0121763 A1.
Claims 21-38 have been withdrawn based on election by original presentation.













(2) Response to Argument
Reproduced below is a detail of He’s Figure 1 showing the cover plate (20) with inner cylinder (25) having first ratchet mechanism (26) and outer cylinder (30) having second ratchet mechanism (34).

    PNG
    media_image2.png
    427
    672
    media_image2.png
    Greyscale

He discloses using hooks inserted through linear slots (22) in the cover to lift the cover by the lower side (page 5 lines 9-12), but fails to show the hooks.  The rejection adds Allpipe; below is image from Allpipe’s website for manhole cover lifting keys.  

    PNG
    media_image3.png
    638
    997
    media_image3.png
    Greyscale

Allpipe was used in the rejection to show manhole lifting hooks/keys that are commonly sold and known in the art.  Allpipe explicitly discloses that the lifting keys are for lifting manhole covers, are sold in pairs, and are for use by single operatives (shown in the image).  This means that a user would hold one key in each hand.  He’s manhole cover has two linear slots (22), one on either side of the manhole cover.  Since each key has a horizontal portion, it is common sense that a user would insert each horizontal portion into each linear slot and then the user would rotate each key so that the horizontal portion is perpendicular to the slot to prevent the horizontal portion from slipping back out; otherwise the horizontal portion would just slide out of the slot and would not engage the manhole cover for lifting.
Appellant argues that neither Allpipe nor JP ‘486 perform the method step of “moving the inner cylinder axially in a first direction from a first position, wherein the moving includes lifting the first tool and the second tool to engage the horizontal member with the undersurface of the cover plate to provide a lifting force on the inner cylinder to disengage a first ratchet mechanism from a second ratchet mechanism and lift the inner cylinder and cover plate” as claimed.  Looking at He’s cover (20) and inner cylinder (25), they are integrally formed.  The ratchets on the inner cylinder (25) and the ratchets on the outer cylinder (30) allow the manhole cover to be adjusted to various heights.  Because of the ratchets, a user must lift the cover+inner cylinder and then move (rotate) it in a first direction or a second direction to either raise or lower the cover to adjust the height.  If a user did not provide a lifting force/action, the ratchets would prevent desired horizontal movement and the cover could not be raised.  If a user only lifted and did not move (rotate) the cover+inner cylinder, the cover would not be raised, it would sit back to the same height.  Therefore, a user must provide both a lifting action and a rotation of the cover+inner cylinder in order for the manhole assembly of He to function as intended (to raise or lower the manhole cover); a user must use one key in each hand, insert each horizontal portion into each slot (22) and rotate the keys so that the horizontal portions engage the undersurface of the cover and do not slip out of the slots, and provide a lifting force and moving (rotating the cover+inner cylinder) in a first direction or second direction in order to disengage the first ratchet mechanism from the second ratchet mechanism.
He does not show the tool, which is why Allpipe was used to show a common manhole lifting tool, but the method step of lifting by the underside of the cover as disclosed by He (page 5 lines 9-12) is still required since that is how He designed the cover+inner cylinder to be adjusted.  As explained above, a user must provide a lifting force because of the ratchets; the ratchets essentially lock the inner cylinder with the outer cylinder (cannot go up a step/ratchet without lifting), so a user must provide a lifting force.  That is the only way He’s manhole assembly can function.  JP ‘486 was added because Appellant had previously disputed how the Allpipe tool was used.

Appellant argues against the use of Phillips in the combination, stating “Phillips discloses a method in which a layer of paving is actually provided over the cover” and He “actually teaches away from such a combined method”.  However, the rejection does not rely on Phillips for the method step of paving over the cover.  The rejection does not require every one and all of Phillips’s method steps.  Phillips’s disclosure includes repairing the roadway around a manhole, and was used for the teaching of separating the edge around the manhole cover.  In the combination in the rejection, after the manhole cover+inner cylinder is lifted to be adjusted, the ring would prevent material from filling in (between the inner cylinder and outer cylinder) or from adhering to the cover while new pavement is applied around the manhole cover (as is known in the art and disclosed in He [page 6 last four lines], the new height of the manhole cover is to be flush with the new surrounding pavement).  One of ordinary skill in the art would recognize the function of the separator ring and that it is not desirable for the newly-laid pavement to adhere to the manhole cover in case the manhole cover needs to be adjusted again or in case personnel needs to remove the cover in the future to enter the manhole for maintenance.  The rejection does not require Phillips’s additional method steps.  Additionally, the use of the ring itself does not require the remainder of Phillip’s steps such as paving over the cover.  The function of the ring itself is the same in a different project site, which one of ordinary skill in the art would recognize.  Appellant further argues that the Examiner is “apparently relying on selective portions of He and Phillips and ignoring others” and “Examiner then mischaracterizes Appellant’s argument as one of bodily incorporation, but Appellant is actually arguing that the He reference teaches away from the combined method and that the proposed combination changes the principle operation of He.”  These statements are not appropriate for the combination made.  The combination does not go against what is disclosed in He since the combined method does not require paving over the cover.  Also, Appellant seems to be arguing that when a 103 rejection is made, all of the elements and methods of both references are automatically combined?  This is misapprehending the nature of an obviousness rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/K.J.C/Examiner, Art Unit 3671                                                                                                                                                                                                        
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
Conferees:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671   
                                                                                                                                                                                                     /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.